Citation Nr: 0511251	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  99-21 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than November 
14, 1997, for the grant of a 40 percent rating for arthritis 
of the lumbar spine with L5-S1 disc degeneration (low back 
disability).

2.  Entitlement to an effective date earlier than September 
2, 1999, for the grant of a total rating based on 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran had active military service from December 1972 to 
June 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 1997, September 1998 and November 
2001 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in New Orleans, Louisiana.  In the 
May 1997 rating action, the RO increased the evaluation of 
the veteran's low back disability to 10 percent, effective 
May 12, 1997.  Thereafter, on January 26, 1998, the veteran 
submitted further VA evidence in support of this claim, and 
in the September 1998 rating decision, the RO increased the 
evaluation of the veteran's service-connected arthritis of 
the lumbar spine with L5-S1 disc degeneration to 40 percent, 
effective January 26, 1998.  The veteran perfected a timely 
appeal of these determinations to the Board challenging the 
effective date of the 40 percent evaluation.  See Muehl v. 
West, 13 Vet. App. 159 (1999).

In a February 2001 rating decision, the RO found that clear 
and unmistakable error (CUE) existed in the September 1998 
rating decision and granted an earlier effective date of 
November 14, 1997, for the 40 percent rating.  Because the 
veteran seeks an effective date prior to November 17, 1997, 
this matter remains in appellate status.  See AB v. Brown, 6 
Vet. App. 35 (1993).  

In the November 2001 rating decision, the RO granted the 
veteran's claim of entitlement to a TDIU and assigned 
September 2, 1999, as the effective date for the grant of 
these benefits.  In doing so, the RO increased the evaluation 
of the veteran's sole service-connected disability, his 
arthritis of the lumbar spine with L5-S1 disc degeneration, 
to 60 percent, effective September 2, 1999.  The veteran 
thereafter perfected an appeal to the Board seeking 
entitlement to an effective date prior to September 2, 1999, 
for a grant of these benefits.

During the course of this appeal, the veteran and his spouse 
have testified at hearings held before a hearing officer at 
the RO in May 2000 and December 2002, and before the 
undersigned Veterans Law Judge at a travel board hearing 
conducted in August 2002.

The Board notes that the veteran, on his VA Form 9, which was 
received at the RO in April 2003, which perfected his appeal 
of his claim for an earlier effective date claim for a TDIU, 
he requested the opportunity to testify at a hearing held 
before a traveling Veterans Law Judge.  Later in April 2003, 
however, he submitted a statement withdrawing his request for 
such a hearing.

When this matter was initially before the Board in March 
2004, it was remanded for further development and 
adjudication.  In the introduction, the Board determined that 
the record raised an inferred claim of entitlement to an 
effective date earlier than September 2, 1999, for the grant 
of a 60 percent rating for arthritis of the lumbar spine with 
L5-S1 disc degeneration.

In the March 2004 remand, the Board also noted that the 
veteran asserted that prior VA determinations were clearly 
and unmistakably erroneous, and specifically, that the RO's 
March 9, 1995, rating decision that denied his claim for a 
compensable rating for his low back disability contained CUE.  
The Board referred this matter to the RO for its initial 
consideration.  In an unappealed February 2005 rating 
decision, the RO held that its March 9, 1995, rating decision 
was not clearly and unmistakably erroneous in denying the 
veteran's claim for a compensable rating for his low back 
disability.  Because the veteran has not perfected an appeal 
of this determination, the Board does not have jurisdiction 
over this matter.


FINDINGS OF FACT

1.  In a February 2005 rating action, the RO denied the 
veteran's claim that its March 9, 1995, rating decision 
denying entitlement to a compensable evaluation for his low 
back disability was clearly and unmistakably erroneous; later 
that month, the RO notified the veteran of the decision and 
of his appellate rights, but he has not appealed the 
determination, and thus the Board does not have jurisdiction 
over this matter.

2.  On May 12, 1997, the veteran filed a claim seeking a 
compensable rating for his low back disability, and reported 
that the condition had worsened.

3.  With resolution of all reasonable doubt in the veteran's 
favor, a June 25, 1997, VA examination report, which 
constitutes the earliest objective medical evidence showing 
that the veteran's low back disability is manifested by 
severe limitation of motion of the lumbar spine, confirms the 
veteran's May 12, 1997, report that his low back disability 
had worsened.

4.  A November 17, 1997, VA MRI initially revealed, and 
contemporaneous VA medical evidence subsequently confirmed, 
that since that date the veteran's low back disability had 
increased in severity and was manifested by severe limitation 
of lumbar spine motion as well as persistent symptoms that 
are compatible with sciatic neuropathy, including 
characteristic pain and muscle spasm; resolving all 
reasonable doubt in the veteran's favor, the service-
connected low back disability was productive of pronounced 
residual impairment due to intervertebral disc syndrome, as 
of November 17, 1997.

5.  The veteran's sole service-connected disability, his 
arthritis of the lumbar spine with L5-S1 disc degeneration, 
warrants a 60 percent rating, effective November 17, 1997.

6.  With resolution of all reasonable doubt in the veteran's 
favor, effective November 17, 1997, the evidence shows that 
due to arthritis of the lumbar spine with L5-S1 disc 
degeneration, his sole service-connected disability, produced 
a disability picture that more nearly approximated the 
veteran being prevented from securing and following 
substantially gainful employment.  



CONCLUSIONS OF LAW

1.  With resolution of all reasonable doubt in the veteran's 
favor, the criteria for a 40 percent evaluation for his 
service-connected arthritis of the lumbar spine with L5-S1 
disc degeneration, effective May 12, 1997, have been met.  
38 U.S.C.A. §§ 1155, 5107, 5110 (West 1991); 38 C.F.R. 
§§ 3.400, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a; Diagnostic 
Codes 5292, 5293, 5295 (2001).

2.  With resolution of all reasonable doubt in the veteran's 
favor, the criteria for a 60 percent evaluation for his 
service-connected arthritis of the lumbar spine with L5-S1 
disc degeneration, effective November 17, 1997, have been 
met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 1991); 38 C.F.R. 
§§ 3.400, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a; Diagnostic 
Codes 5292, 5293, 5295 (2001).

3.  The criteria for an effective date of November 17, 1997, 
for the grant of a TDIU, have been met.  38 U.S.C.A. §§ 1155, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.400 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board finds that all relevant evidence 
has been obtained with regard to the veteran's claims of 
entitlement to effective date prior to November 17, 1997, for 
a 40 percent rating for his low back disability, and prior to 
September 2, 1999, for an award of a TDIU, and that the 
requirements of the VCAA have in effect been satisfied.

As the Board explained in the March 2004 remand, the VCAA and 
its implementing regulations set forth VA's amended duties to 
notify and assist a claimant in developing information and 
evidence necessary to substantiate a claim.  With regard to 
the former duty, under 38 U.S.C.A. § 5103, VA must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, which information and 
evidence that VA will seek to provide and which information 
and evidence the claimant is expected to provide.  
Furthermore, in compliance with 38 C.F.R. § 3.159(b), the 
notification should include the request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In addition, the veteran and his representative have been 
provided with Statements of the Case (SOCs) and Supplemental 
Statements of the Case (SSOCs) that discuss the pertinent 
evidence, and the laws and regulations related to the claim, 
and essentially notified them of the evidence needed by the 
veteran to prevail on the claims.  In addition, by way of the 
Board's March 2004 remand and the RO's March 2004 VCAA 
letter, VA apprised him of the information and evidence not 
of record that was necessary to support his claims.  In light 
of the foregoing, the Board finds that VA advised the veteran 
of the VCAA and its impact on his claims.  In doing so, the 
Board observes that the RO and the Board offered to assist 
him in obtaining any relevant evidence.  By way of these 
communications, VA gave notice of what evidence the appellant 
needed to submit and what evidence VA would try to obtain.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Accordingly, the veteran was effectively furnished notice of 
the type of evidence that he needed to send to VA, as well as 
the types of evidence VA would assist him in obtaining.  In 
addition, VA specifically requested that the veteran provide 
any additional sources of evidence and/or argument in support 
of his claim.  For these reasons, the notices contained in 
the RO's March 2004 letter and the Board's March 2004 remand 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, (identifying the evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 270 (2002) (identifying the document that satisfies VCAA 
notice); and 38 C.F.R. § 3.159(b) (the content of the notice 
requirement pertaining to "any evidence" in the claimant's 
possession or a similar request to that effect).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2004) (harmless error).  Therefore, any 
error with respect to the timing of the VCAA notice, as well 
as any error in not providing a single notice to the veteran 
covering all content requirements, was harmless.  See 
38 C.F.R. § 20.1102.

With regard to VA's duty to assist, the Board notes that 
during the course of this appeal, VA has associated 
voluminous records of the veteran's treatment for low back 
disability, dated since 1995.  In addition, in June 1997, 
March 1998 and September 1999, the veteran was afforded 
pertinent formal evaluations to assess the nature, extent and 
manifestations of his service-connected low back disability, 
to include its impact on his ability to obtain and retain 
employment.  Further, he and his spouse testified at RO 
hearings in May 2000 and December 2002, and before the 
undersigned Veterans Law Judge in August 2002, and VA has 
associated transcripts of those proceedings with the claims 
folder.  In light of the foregoing, the Board finds that 
there is no identified evidence that has not been accounted 
for.  Moreover, the veteran's representative has submitted 
written argument on numerous occasions.  

In this decision, the Board finds that an effective date of 
May 12, 1997, is warranted for the 40 percent evaluation for 
the veteran's arthritis of the lumbar spine with L5-S1 disc 
degeneration, and that an earlier effective date of November 
17, 1997, is warranted for a grant of a TDIU.  In light of 
the above, the veteran has been provided with adequate notice 
of the evidence needed to successfully prove his claims and 
that there is no prejudice to him by appellate consideration 
of his claims at this time without another remand to the RO 
to comply with the VCAA.  As such, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).

Background

In a July 1981 rating decision, the RO granted service 
connection for lumbosacral strain and assigned an initial 
noncompensable evaluation under Diagnostic Code 5295, 
effective March 19, 1981.  In a September 1997 rating 
decision, the RO recharacterized the service-connected 
disability as arthritis of the lumbar spine with lumbosacral 
strain, increased the evaluation of the veteran's condition 
to 10 percent under hyphenated Diagnostic Code 5010-5292, 
effective May 12, 1997.

An October 1994 VA examination report shows that the 
examination revealed that the veteran had painful straight 
leg raising bilaterally at 50 degrees, and that his forward 
flexion of his lumbar spine was limited to 60 degrees, 
without pain.  In addition, the examiner stated that the 
remainder of the range of motion findings were normal.  X-ray 
study of the lumbosacral spine was normal except for a 
metallic bullet, and a CT scan disclosed bulging annulus at 
L5-S1.  The diagnosis was chronic lumbosacral strain with 
recent CT scan evidence of bulging annulus at L5-S1.

In May 1997, the veteran filed a claim seeking a compensable 
rating for his low back disability.  In support, he stated 
that the disability had worsened.  

VA outpatient treatment records, dated since 1995 to June 
1997, reflect consistent complaints of chronic low back pain.  
The entries indicate that the veteran treated the condition 
with over-the-counter pain relievers, such as Motrin.  These 
records do not contain findings showing severe or moderately 
severe limitation of motion of the low back.

On June 25, 1997, the veteran was afforded a formal VA spine 
examination.  The veteran reported suffering from chronic low 
back pain and indicated that he was treating the condition 
with approximately 36 to 60 doses of Percocet per month.  He 
stated that he was unable to work due to his low back 
disability, and that he was likewise unable to participate in 
outdoor physical activities, such as running.  The veteran 
indicated that he was able to walk about 200 yards as well as 
climb approximately 20 stairs.  He reported that bending 
caused him sharp pain that could persist for two to three 
days.  The veteran also stated that he had impaired sleep due 
to this condition.

The examination revealed that the veteran had severe 
tenderness at L4-L5, with normal musculature of the back.  
Range of motion studies disclosed that he had forward flexion 
to 70 degrees, backward extension to 15 degrees, lateral 
flexion bilaterally to 20 degrees, and bilateral rotation to 
30 degrees.  The physician indicated that he had attempted to 
perform passive range of motion testing, but that this 
objectively resulted in severe pain.  The diagnoses were 
severe trauma of the lumbosacral spine during service, and 
narrowed disc space at L5-S1 that was likely secondary to the 
in-service injury.

In a January 21, 1998, report, an anesthesiologist at the 
pain clinic at the Alexandria, Louisiana, VA Medical Center 
reported that he had been treating the veteran and that a 
November 17, 1997, MRI revealed L5-S1 disc desiccation.  He 
stated that the diagnostic study also disclosed that there 
was a broad posterior bulging at L5-S1 that compressed the 
nerve root.  The physician indicated that the veteran's 
diagnosis of back strain was incorrect and that his real, 
i.e., chief, pathology was L5-S1 disc degeneration.

In March 1998, the veteran was afforded another formal VA 
spine examination.  The veteran complained of having 
continuous low back pain, stiffness and weakness, and the 
physician noted that he was being treated at the pain 
management clinic with two Percocet tablets twice per day.  
The examiner stated that cold weather and rain precipitated 
flare-ups of his condition, and estimated that, during a 
flare-up, the veteran had absolutely no low back motion.  He 
reported that the veteran wore a low back brace and that the 
veteran indicated that he was unable to work due to this 
condition.  He added that the veteran was unable to walk more 
than 50 yards or lift more than 30 pounds.

Range of motion studies showed that his lumbar flexion was 
limited to 30 degrees; lumbar extension to 10 degrees; and 
lateral bending to 15 degrees, bilaterally.  He also had 
lateral rotation, bilaterally, to 50 degrees.  The examiner 
reported that the veteran's low back was tender and 
reiterated that during a flare-up he was unable to move.  The 
diagnosis was chronic low back pain with posterior disc bulge 
at L5-S1.

In a September 1998 rating decision, the RO again 
recharacterized the veteran's service-connected low back 
disability and increased the evaluation of his arthritis of 
the lumbar spine with L5-S1 disc degeneration to 40 percent 
under Diagnostic Code 5010-5292, effective January 26, 1998.

In September 1999, the veteran underwent formal VA 
neurological and orthopedic examinations.  During the VA 
neurological examination, the veteran complained of having 
recurrent muscle spasm and constant low back pain.  He stated 
that all physical activities worsened his low back 
disability.  Ankle jerks were absent and a sensory 
examination was remarkable for impaired vibration in his 
feet.  The neurologist diagnosed the veteran as having low 
back pain with bilateral lumbar radiculopathy.

The September 1999 VA orthopedic examination report shows 
that the examiner indicated that the veteran had continuous 
low back pain as well as stiffness.  He stated that the 
veteran was unemployed and was unable to run, lift more than 
20 pounds, or do any yard or household chores.  Range of 
motion studies disclosed that he had lumbar flexion to 20 
degrees, lumbar extension to 10 degrees, lateral bending 
bilaterally to 10 degrees, and lateral rotation bilaterally 
to 20 degrees.  The examiner stated that pain began at "the 
beginning" of lumbar flexion and lumbar extension and, based 
on the November 17, 1997, MRI finding, diagnosed him as 
having chronic low back pain and degenerative joint disease 
at L5-S1.

At a May 2000 RO hearing, the veteran, citing the November 
17, 1997, MRI findings, testified that he was misdiagnosed 
for many years and that an earlier effective date for his 40 
percent rating was warranted.  He also pointed out that he 
took four Percocet tablets a day to treat his low back 
disability and was prescribed a low back brace by VA to treat 
the condition.  The veteran added that he also suffered from 
recurrent muscle spasm as well as radiculopathy, and had 
significant physical limitations due to this condition; 
however, he denied having a loss of bladder control.

As noted in the introduction, in a February 2001 rating 
decision, the RO determined that there was CUE in its 
September 1998 rating decision and granted an earlier 
effective date of November 14, 1997, for the 40 percent 
rating for his arthritis of the lumbar spine with L5-S1 disc 
degeneration under Diagnostic Code 5010-5292.

In May 2001, the veteran was afforded another formal VA spine 
examination.  The physician observed that the veteran 
continued to treat his low back disability with a narcotic, 
oxycodone, for pain relief.  The veteran complained of having 
constant low back pain.  Range of motion studies revealed 
that his forward flexion was limited to 40 degrees, his 
backward extension to 5 degrees, lateral flexion bilaterally 
to 10 degrees, and rotation bilaterally to 20 degrees.  The 
examiner stated that the veteran had pain with all movements 
and noted that the veteran had a bulging disc at L5; he 
opined that he was unable to work due to his low back 
disability, including the impact of the narcotics that he 
used to treat the condition.

In the November 2001 rating decision, the RO granted the 
veteran's claim of entitlement to a TDIU and assigned 
September 2, 1999, as the effective date for the grant of 
these benefits; the RO explained that was the date that the 
veteran's initial informal claim for a TDIU was filed.  In 
doing so, the RO increased the evaluation of the veteran's 
sole service-connected disability, his arthritis of the 
lumbar spine with L5-S1 disc degeneration, from 40 to 60 
percent under hyphenated Diagnostic Code 5010-5293, effective 
September 2, 1999, and explained that the veteran was 
unemployable due to his low back disability.  

At the August 2002 Board hearing, the veteran and his spouse 
testified that earlier effective dates were warranted for the 
40 percent rating for his arthritis of the lumbar spine with 
L5-S1 disc degeneration and for a TDIU because it was 
factually ascertainable when he filed his claim in 1994 that 
the manifestations of his low back disability satisfied the 
criteria for a 40 percent rating.  He also contended that an 
earlier effective date for a TDIU was warranted because he 
was unemployable due to his low back disability prior to 
September 2, 1999.

During a December 2002 RO hearing, the veteran reiterated 
much of his earlier testimony, and asserted that because his 
low back disability was very disabling as far back as 1975, 
the 40 percent evaluation should be retroactive to that time.  
He also maintained that he had a lot of muscle spasms and 
that he had a bulging disc since 1994.

Analysis

As a preliminary matter, the Board notes that in light of the 
preclusive effect of the RO's unappealed February 2005 rating 
decision, in which it held that its March 9, 1995, rating 
decision was not clearly and unmistakably erroneous in 
denying the veteran's claim for a compensable rating for his 
low back disability, an effective date based a claim filed 
prior to May 12, 1997, is not available.  See Sears v. 
Principi, 349 F3d. 1326 (Fed. Cir. 2003); Leonard v. 
Principi, 17 Vet. App. 447, 451 (2004).  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Board notes that, effective September 23, 2002, VA 
revised the criteria for evaluating spinal disorders under 
Diagnostic Code 5293, intervertebral disc syndrome.  67 Fed. 
Reg. 54,345-54,349 (2002).  VA again revised the criteria for 
evaluating spine disorders, effective September 26, 2003.  
See 68 Fed. Reg. 51,454-51,458 (2003).  

In this regard, the General Counsel of VA has recently held 
that, ordinarily where a law or regulation changes during the 
pendency of a claim for a higher rating, the Board should 
first determine whether the revised version is more favorable 
to the veteran.  See VAOPGCPREC 3-2000 (2000).  Under those 
circumstances, the General Counsel advised that it might be 
necessary for the Board to apply both the old and new 
versions of the regulation.  In this case, however, because 
the retroactive reach of the revised regulation under 38 
U.S.C.A. § 5110(g) can be no earlier than the effective date 
of that change, and since this decision is confined to 
periods prior to the effective date of the revised 
regulations, the Board will consider this claim under the 
former regulation only.  See DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997); cf. VAOPGCPREC 3-2000 (which 
contemplates an appellate period that both precedes and 
succeeds the effective date of the regulatory change).

As discussed above, the veteran filed his claim seeking an 
increased rating on May 12, 1997.  Further, although the RO 
found that the veteran perfected an appeal of its September 
1998 rating decision, the Board notes that in Muehl v. West, 
13 Vet. App. at 161-62, the United States Court of Appeals 
for Veterans Claims (Court) held that where, as here, 
pertinent evidence was presented or secured within one year 
of the date of the mailing of the notice of the initial 
decision, that evidence must be considered to have been filed 
in connection with that claim.  In light of the foregoing, 
the Board finds that the veteran's appeal of his claim for an 
increased rating for his low back disability stems from the 
September 1997 rating action that increased the evaluation of 
his low back disability to 10 percent, effective May 12, 
1997, the date his claim was received.

In this regard, the Board notes that the effective date of an 
increased rating is set forth in 38 U.S.C.A. § 5110(a) and 
(b)(2), and 38 C.F.R. § 3.400(o).  The general rule with 
respect to effective date of an award of increased 
compensation is that the effective date of award "shall not 
be earlier than the date of receipt of the application 
thereof."  38 U.S.C.A. § 5110(a).  This statutory provision 
is implemented by regulation that provides that the effective 
date for an award of increased compensation will be the date 
of receipt of claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(o)(1).  

An exception to that rule regarding increased ratings 
applies, however, under circumstances where the evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the 
date of receipt of a claim for increased compensation.  If an 
increase in disability occurred within one year prior to the 
claim, the increase is effective as of the date the increase 
was "factually ascertainable."  If the increase occurred 
more than one year prior to the claim, the increase is 
effective the date of claim.  If the increase occurred after 
the date of claim, the effective date is the date of 
increase.  38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. 
App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 
(1998).  

Further, a claim for a TDIU is, in essence, a claim for an 
increased rating.  Norris v. West, 12 Vet. App. 413, 420 
(1999).  A TDIU claim is an alternate way to obtain a total 
disability rating without recourse to a 100 percent 
evaluation under the rating schedule.  See Parker v. Brown, 7 
Vet. App. 116, 118 (1994).  Once the veteran files a formal 
claim for disability compensation under 38 C.F.R. § 3.151, he 
obtains the procedural benefits bestowed by 38 C.F.R. 
§ 3.155(c), which provides that an informal request for 
increase or reopening will be accepted as a claim.  Norris v. 
West, 12 Vet. App. at 417.  Under the provisions of 38 C.F.R. 
§ 3.157(b)(1), an informal claim for increase will be 
initiated by a report of outpatient examination or 
hospitalization by VA or the uniformed services for 
previously established service-connected disabilities.  See 
Servello v. Derwinski, 3 Vet. App. 196, 200 (1992) (holding 
that a VA examination report constituted an informal claim 
for a TDIU).  

In addition, once a veteran submits evidence of a medical 
disability, makes a claim for the highest rating possible, 
and submits evidence of unemployability, the requirements of 
38 C.F.R. § 3.155(a) that an informal claim "identify the 
benefit sought" have been satisfied and VA must consider 
whether the veteran is entitled to a TDIU.  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Moreover, a 
veteran is not required to submit proof that he or she is 100 
percent unemployable in order to establish an inability to 
maintain a substantially gainful occupation, as required for 
an award of TDIU pursuant to 38 C.F.R. § 3.340(a).  Id.  

As noted above, the veteran's low back disability is 
currently rated as 10 percent disabling, effective May 12, 
1997, 40 percent disabling, effective November 17, 1997, and 
60 percent disabling, effective September 2, 1999.  In 
addition, the RO granted the veteran a TDIU effective the 
date of the 60 percent rating.

At all time pertinent to this appeal, former Diagnostic Code 
5295 provided that a 10 percent rating was warranted for 
lumbosacral strain with characteristic pain on motion.  A 20 
percent evaluation required muscle spasm on extreme forward 
bending and loss of lateral spine motion, and a maximum 
evaluation of 40 percent was warranted when the disability 
was productive of severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space or some 
of the above with abnormal mobility on forced motion.  

The veteran's chronic lumbosacral strain could also be 
evaluated under former Diagnostic Code 5292, which provided 
that a 10 percent evaluation was warranted for slight 
limitation of motion of the lumbar spine.  A 20 percent 
rating required that the veteran had moderate limitation of 
motion of the lumbar spine, and a maximum 40 percent 
evaluation required severe limitation of motion.  

Further, former Diagnostic Code 5293 provided that a 10 
percent evaluation was warranted for mild intervertebral disc 
syndrome.  A 20 percent evaluation required moderate 
intervertebral disc syndrome, with recurring attacks.  A 40 
percent evaluation contemplated severe intervertebral disc 
syndrome, characterized by recurrent attacks with 
intermittent relief.  Finally, a maximum evaluation of 60 
percent evaluation required pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

After a careful review of the lay and medical evidence, and 
resolving all reasonable doubt in the veteran's favor, the 
Board finds that his arthritis of the lumbar spine with L5-S1 
disc degeneration warrants a 40 percent rating under former 
Diagnostic Code 5292, effective the date he filed his claim 
for an increased rating on May 12, 1997, and to a 60 percent 
rating for this condition under former Diagnostic Code 5293, 
and to a TDIU, effective November 17, 1997.

In reaching the first determination, the Board points out 
that the June 1997 VA examination report shows that, at the 
outset of his report, the examiner noted the veteran's 
complaints of chronic low back pain, which VA had prescribed 
Percocet, a narcotic, to treat, which reflects a medical 
determination that the condition was severely disabling.  
Moreover, given the examination findings regarding the 
veteran's significant functional limitation, together with 
the range of motion studies, which objectively disclose, 
without taking pain into account, moderate overall, 
limitation of motion.  The Board notes, however, because the 
examination not only disclosed a marked worsening of the 
veteran's low back disability as compared to the prior 
medical evidence, such as the October 1994 VA examination 
findings, but the examiner indicated that there was objective 
evidence that during the range of motion testing, the veteran 
exhibited severe pain.  Accordingly, in light of the Court's 
holding in DeLuca, and resolving all reasonable doubt in the 
veteran's favor, the Board finds most closely approximates 
the criteria required for a 40 percent rating under former 
Diagnostic Code 5292.  The Board points out that these 
medical findings and conclusions are consistent with the 
veteran's statements and testimony that his low back 
disability had worsened in May 1997, and thus the Board finds 
that entitlement to a 40 percent rating, effective May 12, 
1997, has been shown.

In light of this determination, the Board notes that the VA 
General Counsel has held that the provisions of 38 C.F.R. §§ 
4.40 and 4.45 are for consideration in deciding whether the 
veteran is entitled to a 60 percent evaluation under 
Diagnostic Code 5293.  See VAOPGCPREC 36-97, 63 Fed. Reg. 
31,262 (1998).  In that opinion, the General Counsel of VA 
concluded that when a veteran has received less than the 
maximum evaluation based upon symptomatology that includes 
limitation of motion, consideration must be given to the 
extent of the disability under 38 C.F.R. §§ 4.40 and 4.45, 
even though the rating corresponds to the maximum rating 
under another diagnostic code pertaining to limitation of 
motion, i.e., Diagnostic Code 5292.  Id.

Evaluating this claim under Diagnostic Code 5293, the Board 
points out that although the June 1997 VA examination 
findings indicate a marked worsening of the veteran's low 
back disability, significantly, he did not report that the 
condition was manifested by muscle spasm, and none was 
objectively demonstrated on examination.  Thus, given the 
absence of objective findings of muscle spasm on the June 
1997 VA examination, as well as the absence of any indication 
that the disability was productive of absent ankle jerk, the 
Board concludes that the disability picture most closely 
approximated that for severe intervertebral disc syndrome, 
characterized by recurrent attacks with intermittent relief.  
Accordingly, the preponderance of the evidence is against a 
finding that the condition was productive of pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm and absent ankle jerk.

Effective November 17, 1997, however, the Board finds that 
the veteran's arthritis of the lumbar spine with L5-S1 disc 
degeneration warrants a maximum 60 percent rating under 
former Diagnostic Code 5293, and that entitlement to a TDIU 
is shown as of that date.  See 38 C.F.R. § 4.16(a).  In 
reaching this latter determination, the Board notes that the 
veteran's limitation of motion of his low back became even 
more markedly restricted, and beginning with the March 1998 
VA examination report, examiners found that he had absolutely 
no range of motion of his low back during times of flare-up.  
In addition, the evidence, both lay and medical, established 
that he had both muscle spasm and absent ankle jerk.  
Moreover, VA prescribed narcotics, Percocet and oxycodone to 
treat the pain stemming from this disability, and VA 
examiners opined that he was unemployable due to this 
condition.

In sum, because as of November 17, 1997, the veteran's low 
back disability satisfies the schedular criteria for a TDIU, 
see 38 C.F.R. § 4.16(a), a grant of a TDIU is warranted, 
effective that date.


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, an effective date of May 12, 1997, for a 
40 percent rating for arthritis of the lumbar spine with L5-
S1 disc degeneration, is granted.

Subject to the law and regulations governing payment of 
monetary benefits, an effective date of November 17, 1997, 
for an award of a TDIU, is granted.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


